DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claims 1, 4, and 7, the limitation “the concave portions” lacks sufficient antecedent basis. Thus, the limitation renders the claims indefinite and clarification is required.												As to claim 3, the limitation “in no contact with the encapsulation layer” appears to be broader than the already recited “in direct contact with the encapsulation layer”.		As to claim 4, the limitation “the wall surface” lacks sufficient antecedent basis. Thus, the limitation renders the claim indefinite and clarification is required. 		As to claim 7, the limitation “a groove” fails to specify whether the limitation is directed to the already recited “grooves corresponding to the end surfaces of the conductive elements”. Further, the limitation “the wall surface” lacks sufficient antecedent basis. Thus, the limitation renders the claims indefinite and clarification is required.				

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0327155 A1 to Kang et al. (“Kang”).													As to claim 1, Kang discloses an electronic structure, comprising: a carrier (110); at least one electronic component (120) mounted on and electrically connected to the carrier (110); a plurality of conductive elements (150) bonded onto the carrier (110), each of the conductive elements (150) having a concave slot formed on an end surface thereof; conductive material formed within the concave slot; and an encapsulation layer (160) formed on the carrier (110), encapsulating the electronic component (120) and the conductive elements (150), and having a plurality of grooves corresponding to the end surfaces of the conductive elements (150), respectively, formed on an upper surface of the encapsulation layer (160), wherein each of the grooves has a sloped surface, a portion of a peripheral surface of the conductive elements (150) is exposed from the groove, and the other portion of the peripheral surface of the conductive elements (150) is in direct contact with the encapsulation layer (160), and wherein each of the plurality of conductive elements (150) and the conductive material form a protruding portion (150a) protruding from an outer surface of the encapsulation layer (160), and each of the plurality of conductive elements (150) is in contact with or in no contact with corresponding one of the concave portions (See Fig. 1, Fig. 3, ¶ 0040, ¶ 0041, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046) (Notes: the recited “concave slot” does not exist or is not distinguishable in the final product after the heating/reflow process shown in FIG. 6C. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).			The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).							As to claim 2, Kang further discloses wherein the carrier (110) has a first side (covered by 160) and a second side (in contact with 111) opposing the first side (covered by 160), and the encapsulation layer (160) and the plurality of conductive elements (150) are disposed on the first side (covered by 160) and/or the second side (in contact with 111) (See Fig. 1).									As to claim 3, Kang further discloses wherein the conductive elements (150) are in partial contact with or in no contact with the encapsulation layer (160) (See Fig. 1).		As to claim 4, Kang further discloses wherein the wall surface of each of the concave portions is substantially ball-shaped (See Fig. 1).					As to claim 6, Kang discloses further comprising a circuit board (210) or a packaging structure (200) bonded to the protruding portions (150a) of the plurality of conductive elements (150) (See Fig. 1, ¶ 0046).						As to claim 7, Kang further discloses wherein each of the concave portions has a groove extended outward from the wall surface (See Fig. 1).				As to claim 8, Kang further discloses wherein the groove has an oblique wall surface (See Fig. 1) (Notes: the limitation “oblique” is defined as neither perpendicular nor parallel: INCLINED/having no right angle by Merriam-Webster.com).
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.	
Conclusion
The prior art made of record is considered pertinent to Applicants’ invention: Nakano (US 2011/0285008 A1).	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815